Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The previous requirement for restriction is withdrawn in light of the claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 17-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is replete with antecedent basis issues and indefiniteness. Some examples include: 
the phrase “the stirrup supporting strap” in line 6 lacking antecedent basis, it is unclear whether the “a straight rear leg portion” is the same portion as “a rear curved portion” or an alternate/additional rear portion, 
it is unclear whether the “a bottom portion” is the same bottom portion previously recited or an alternate/additional portion, 
it is unclear whether the “a midpoint” is the same as “a mid-point” previously recited or an alternate/additional point, 
it is unclear whether the “a stirrup strap rigging assembly” is the same as previously recited or an alternate/additional assembly,
it is unclear how a pair of stirrups are both suspended by a single stirrup strap,
applicant’s disclosure does not describe “a lower span portion” pertaining to the stirrup strap so this is unclear,
it is unclear whether the “predetermined arc” is the same arc from the previously recited “parabolic curve” or an alternate/additional arc,
it is unclear whether the projection is being recited as comprised within the positioning member or the elongated D-ring, etc.
As best understood by the Examiner, applicant intends to recite a combination of the d-ring and stirrup strap as shown in applicant’s figure 4 in combination with the “positioning member” embodiments shown in applicant’s figures 9-13.
Claim 19 recites similar issues.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the d-ring and stirrup strap as shown in applicant’s figure 4 in combination with the “positioning member” embodiments shown in applicant’s figures 9-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s figure 1 shows the d-ring with stirrup strap attached to the saddle via another strap, not the positioning member. Figures 11-12 do not show the d-ring with stirrup strap operably connected to the positioning member. Figure 13 shows a traditional stirrup strap connected to the positioning member, but not the “d-ring with stirrup strap.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Linzer DE 202014002916 in view of Wells US 2,418,103.

Regarding claim 1, Lunzer teaches a D-ring and stirrup strap rigging assembly for a saddle, comprising: 
an elongated D-ring for supporting a stirrup strap from a saddle (6 figure 1), comprising: 
said elongated D-ring including a length greater than the width of the stirrup supporting strap (as shown in figure 1), a curved bottom portion and a top straight portion connecting with a rear end portion curving downward with respect to said top straight portion at a selected distance forming a rear leg portion curving forward inwardly and in-under the top straight portion of said D-ring including a rear curved portion with a mid-point of a bottom portion extending forward at a varying radius depicting a parabolic curve portion extending from a midpoint of said bottom portion gradually curving toward a front end portion of said elongated D-ring, curving inwardly forming a portion with said top straight portion of said D-ring (as shown in figure 1); 
a stirrup strap rigging assembly including a pair of stirrups each suspended by a stirrup strap extending from said elongated D-ring (as shown in figure 1), said stirrup strap rigging assembly including an upper span portion anchored to a saddle (as shown in figure 1) and a lower span portion having an 
said elongated D-ring having a length that is a selected amount greater than the width of the stirrup strap whereby said stirrup strap is allowed to swing through a predetermined arc (as inherently shown in figure 1; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it meets the claim); 
but does not specify the recited right angles and the rear portion being straight of the d-ring a D-ring; or a strap positioning member having a projection extending upward from a selected position on said curved bottom portion of said elongated D-ring, said projection comprising a leg limiting forward or rearward movement of the stirrup strap on said D-ring.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the recited shape of the d-ring, in order to accommodate range of motion preferences; since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Furthermore, Wells teaches a strap positioning member having a projection extending upward from a selected position on said curved bottom portion of said elongated D-ring, said projection comprising a leg limiting forward or rearward movement of the stirrup strap on said D-ring (figures 1-4). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a positioning member, in order to accommodate rider position preferences, etc.

Regarding claim 17, the references teach the D-ring and stirrup strap rigging assembly for a saddle of claim 1, wherein Wells further teaches said positioning member is selected from the group consisting of at least one knob, at least one flange, at least one cross member, and combinations thereof extending normal to said leg for restricting forward or rearward movement of said stirrup strap (as shown in the figures).



Regarding claim 19, the references teach an elongated D-ring, comprising: a curved bottom portion; a top straight portion; a rear end portion joining said curved bottom portion and said top straight portion, said rear end portion curving downward at a right angle with respect to said top straight portion at a selected distance forming a straight rear end leg portion having distal ends curving forward inwardly; said curved bottom portion having a mid-point extending forward at a varying radius depicting a parabolic curved front portion extending from said mid-point gradually curving upward and inwardly toward said parabolic curved front portion forming a right angle curved portion; said elongated D-ring having a length that is a selected amount greater than the width of a stirrup strap selected therefor, whereby said stirrup strap is allowed to swing through a predetermined arc; and a D-ring strap positioning member having a projection extending upward from a selected position on said curved bottom portion of said elongated D-ring for limiting forward or rearward movement of the stirrup strap on said D-ring (see claim 1 rejection).

Regarding claim 20, the references teach the D-ring and stirrup strap rigging assembly for a saddle of claim 19, wherein said positioning member is selected from the group consisting of at least one knob, at least one flange, at least one cross member, and combinations thereof extending normal to said leg for restricting forward or rearward movement of said stirrup strap (see claim 17 rejection).

Regarding claim 21, the references teach the D-ring and stirrup strap rigging assembly for a saddle of claim 19, wherein said positioning member is selected from the group consisting of at least one knob, at least one flange, at least one cross member, and combinations thereof extending normal to said leg for restricting forward or rearward movement of said stirrup strap and holding said strap in a selected position (see claim 18 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644